EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minchul Yang (Reg. No. 74,069) on April 5, 2022.
The application has been amended as follows: 
Amendments to the Claims:
	Non-elected claims 1-4 (non-elected without traverse in the reply filed May 24, 2021) have been canceled.
5. (Currently Amended) A machine tool, comprising: 
a column installed in a first side of a bed to be movable in an X axis direction and [[an]] a Y axis direction; 
a spindle housing installed on the column to be movable in a Z axis direction; 
a B axis indexing device installed on the spindle housing; 
a tool spindle installed on the B axis indexing device to be rotatable about a B axis, wherein a tool is mounted to a first end of the tool spindle; and 
a vibration damping device mounted to a second end of the tool spindle to damp cutting vibration generated at the first end of the tool spindle, wherein the first end of the tool spindle and the second end of the spindle are opposite to each other, 
wherein the vibration damping device comprises: 
at least one rigid member coupled to the second end of the tool spindle; 
a tuned mass member supported by the at least one rigid member; and 
an additional mass member received within a receiving recess of the tuned mass member to be movable therein, 
wherein 
the at least one rigid member comprises a plurality of rigid members, wherein each of the rigid members comprises a respective stiffness rod that extends away from the second end of the tool spindle and that is outside of the receiving recess, 
the tuned mass member is supported by the plurality of stiffness rods to be spaced apart from the second end of the tool spindle by a predetermined distance, 
the receiving recess extends from an outer surface of the tuned mass member into the tuned mass member by a predetermined depth, and 
a sealing cap is fastened to the outer surface of the tuned mass member to cover the receiving recess.  
6. (Previously Presented) The machine tool of claim 5, further comprising: 
a rotary table installed in a second side of the bed to be rotatable about a C axis and on which a workpiece is supported, wherein the first side of the bed and the second side of the bed are opposite to each other.  
7. (Previously Canceled)  
8. (Previously Canceled)  
9. (Previously Presented) The machine tool of claim 5, wherein the additional mass member received within the receiving recess of the tuned mass member is spaced apart from an inner surface of the receiving recess.  
10. (Previously Presented) The machine tool of claim 5, further comprising: a tool magazine installed in the first side of the bed and configured to change and supply a plurality of tools.  
11. (Currently Amended) The machine tool of claim 5, wherein the plurality of stiffness rods is fastened to the second end of the tool spindle and to the tuned mass member by fastening screws.  
12. (Currently Amended) The machine tool of claim 5, wherein comprises four stiffness rods 
13. (Previously Presented) The machine tool of claim 9, wherein space between the inner surface of the receiving recess and the additional mass member is filled with a viscous fluid.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In the Office Action mailed December 16, 2021, independent claim 5 was rejected under 35 USC 103 as being obvious over U.S. Patent Application Publication No. 2008/0178447 to Okada et al. in view of U.S. Pat. No. 3,230,831 to Harker.  Attention is directed to that Office Action, and particularly, to pages 15-21 thereof, for a more detailed discussion of these references.
In particular, it is noted that Okada et al. was relied upon to teach the machine tool comprising a column, a spindle housing, a B-axis indexing device, and a tool spindle, all as set forth in independent claim 5.  
Okada et al. lacks the “vibration damping device mounted to a second end of the tool spindle” as set forth in independent claim 5.
Attention is also (separately) directed to art such as JP 02-116437 (JP ‘437), or to JP 2000-126953 (JP ‘953), for example.  Machine translations of the aforementioned Japanese patent documents are being cited on the attached Notice of References Cited (PTO-892).  
Figures 1-2 and 17-19 of JP ‘437 are reproduced hereinbelow for convenience:

    PNG
    media_image1.png
    303
    317
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    285
    328
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    398
    671
    media_image3.png
    Greyscale

Note that JP ‘437 teaches a machine tool having a column 6 installed “in” a first side of a bed 2 to be movable in two directions, and in particular, along guide rails 3a in the direction labeled by JP ‘437 as X (which can be considered either the presently-claimed X direction, or the presently claimed Y direction, as broadly claimed), and along guide rails 3c in the direction labeled by JP ‘437 as Z (which can be considered the other of the presently claimed Y direction or the presently claimed X direction, as broadly claimed).  A spindle head 19 (see Figures 1-4, for example) having a spindle housing 20 (see Figure 3 below) is installed on the column 6 so as to be movable (vertically, via linear motion guide bearings 3B) in a further direction, in particular, the direction labeled by JP ‘437 as Y, which can be considered the presently-claimed “Z-axis direction”, as broadly claimed.  A “B-axis indexing device” (including, for example, at least drive shaft 12, worm wheel 17a, worm 17b, for example; see Figure 3) for indexing the tool spindle 22 about an axis CT3 (considered the claimed B axis, as broadly claimed) is provided “on” the spindle housing 20 (and in particular, “on” the portion 21 thereof; see Figure 3, for example).  The tool spindle 22 is installed “on” (via intervening structure) the B-axis indexing-device (including at least 12, 17a, 17b, for example, as described previously) (see Figure 3, for example), and a tool 31 is mounted to a “first” end of the tool spindle 22 (see Figures 3-4, for example).

    PNG
    media_image4.png
    431
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    412
    426
    media_image5.png
    Greyscale


JP ‘437 lacks the claimed “vibration damping device mounted to a second end of the tool spindle”, as set forth in independent claim 5. 
Alternatively, attention is separately directed to JP 2000-126953 (JP ‘953), and particularly to Figure 1 thereof (reproduced hereinbelow), noting the movement of column 5 in two directions (labeled in Figure 1 of JP ‘953 as X and Z, considered the presently claimed “X” and “Y” directions), the movement of spindle head 7 in the vertical direction labelled by JP ‘953 as X (considered the presently-claimed Z direction, as broadly claimed), and the indexing of 7 and the tool spindle 8 supported thereby in the direction labeled by JP ‘953 as “B”.  

    PNG
    media_image6.png
    303
    385
    media_image6.png
    Greyscale

JP ‘953, too, lacks the claimed “vibration damping device mounted to a second end of the tool spindle” as set forth in independent claim 5.
That said, none of Okada et al., JP ‘437, or JP ‘953 teach the claimed “vibration damping device mounted to a second end of the tool spindle”, as set forth in independent claim 5.
Attention is directed to the discussion of the above-mentioned Harker reference, described on pages 15-21 of the Office Action mailed December 16, 2021.  As discussed therein, Harker teaches a “vibration damping device mounted to a second end of the tool spindle”.  
Suffice it to say, Harker does not teach that each of the stiffness rods 51 are “outside of the receiving recess” 45, as now set forth in independent claim 5 (in the limitation “the at least one rigid member comprises a plurality of rigid members, wherein each of the rigid members comprises a respective stiffness rod that extends away from the second end of the tool spindle and that is outside of the receiving recess”).  See, for example, Figures 3-4 of Harker.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Harker, and thus, for at least the foregoing reasoning, Harker, neither alone, nor in any reasonable combination (such as with Okada et al, JP ‘437, or JP ‘953) renders obvious the present invention as set forth in independent claim 5.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
April 5, 2022